ORIGINAt                                                    04/14/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: OP 20-0201


                                         OP 20-0201
                                                                             FfiLED
ROBERT MAFFIT, and the MONTANA
INDEPENDENT LIVING PROJECT,
                                                                            APR 1 4 2020
                                                                         Bowen
                                                                       Therk of Greenwood
                                                                               Supreme Coun
                                                                          State of rviontarl,,
             Petitioners,

       v.
                                                                    ORDER
MONTANA FIRST JUDICIAL DISTRICT
COURT,LEWIS AND CLARK COUNTY,
HONORABLE KATHY SEELEY,Presiding
Judge,

             Respondent.


       Robert Maffit (Maffit) and the Montana Independent Living Project(MILP)seek a
writ of supervisory control over the First Judicial District Court in Lewis and Clark County
Cause No. CDV-2016-484. They ask this Court to exercise discretionary jurisdiction to
reverse the District Court's November 2019 order denying the Petitioners' rnotion for partial
surnmary judgment on MILP's clairn against the City of Helena and disrnissing MILP as a
party to the action.
       Maffit and MILP initially filed a discrirnination claim with the Montana Human
Rights Bureau alleging that the City had discriminated against them when it reorganized the
City bus system. Although they withdrew their initial complaint, Maffit and MILP filed
another HRB complaint alleging that the City retaliated against thern in violation of the
Montana Hurnan Rights Act(Title 49, Chapter 2, MCA),and the Governmental Code ofFair
Practices (Title 49, Chapter 3, MCA), when it changed the priorities for funding for capital
transportation projects, allegedly disfavoring MILP in response to their prior action. The
District Court agreed with the Human Rights Bureau that MILP did not have legal standing
to file a retaliation complaint against the City and disrnissed MILP as a plaintiff. Maffit's
 individual claims for retaliation, violation of 42 U.S.C. § 1983, intentional infliction of
 emotional distress, and defarnation rernain pending.
        MILP and Maffit claim that supervisory control is appropriate because whether MILP
 has standing to assert a retaliation claim is an issue of law. They argue that the District
 Court is proceeding under a rnistake oflaw that forecloses MILP's participation in the case,
 prejudicing the Petitioners by having to go forward with trial on Maffit's claims alone,
 without"a necessary party," when appeal ofthe court's ruling dismissing MILP is inevitable.
Because a final order in this case will not be reached until Maffit's claim is adjudicated, the
Petitioners argue that the Court should accept jurisdiction to review MILP's claim now.
        Supervisory control is an extraordinary remedy that is sometimes justified when
urgency or emergency factors make the normal appeal process inadequate,the case involves
purely legal questions, and one or rnore ofthe three following circumstances exist: the other
court is proceeding under a mistake of law and is causing a gross injustice, constitutional
issues of state-wide importance are involved, or the other court has granted or denied a
motion for substitution of a judge in a criminal case. M. R. App. P. 14(3). When appeal
provides an adequate remedy to review a trial court's alleged rnistake of law, supervisory
control is not appropriate.      And "[i]n the absence of extraordinary and compelling
circumstances beyond simply requiring a party to proceed to trial," we generally decline to
review by supervisory control an order denying summary judgment. State ex rel. Kosena v.
District Court, 172 Mont. 21, 22-23, 560 P.2d 522, 523 (1977).
       As MILP observes, the District Court's dismissal of one of the two plaintiffs means
that there is no finaljudgment for purposes ofdirect appeal. That does not necessarily mean,
though,that MILP has no adequate remedy. Ifthe Petitioners have appropriate grounds,they
may proceed with a motion under M. R. Civ. P. 54(b) before the District Court. That Rule
contemplates that, where an order adjudicates fewer than all claims involving all parties, the
trial court should review the case first and certify its interlocutory order as final for purposes
of appeal only if "the court expressly determines that there is no just reason for delay."
M. R. Civ. P. 54(b). Petitioners do not indicate that they have requested such relief. Nor

                                                2
have they demonstrated the urgency required to leap-frog the ordinary appeal process.
Petitioners argue that other entities are affected by the HRB's refusal to allow institutional
retaliation claims and that, in this case, "there is a scheduling order with deadlines rapidly
approaching." Petitioners waited nearly five months to seek extraordinary review of the
District Court's order. They may seek extensions in the trial court of any scheduling
deadlines.
       In surn, having reviewed the petition and exhibits, we conclude that Maffit and MILP
have not satisfied the M. R. App. 14(3) criteria for invoking this Court's extraordinary
jurisdiction to review the District Court's interlocutory ruling.
       IT IS THEREFORE ORDERED that the Petition for a Writ ofSupervisory Control is
DENIED and DISMISSED.
       The Clerk is directed to provide notice of this Order to all counsel of record in the
First Judicial District Court's Cause No. CDV-2016-484 and to the Honorable Kathy Seeley,
presiding District Court Judge.
       DATED this        day of April, 2020.


                                                                           -
                                                                           4<
                                                         C ief Justice


                                                      4-6



                                                           Justices




                                             3